DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to examiner-initiated interview with applicant’s representative Attorney Geoffrey K. Pechie and claim amendments/arguments filed on December 3, 2021. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1, 11 are amended. Claims 10, 12 are canceled. Claims 1-9, 11, and 13 are now renumbered as claims 1-11 are pending.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicants’ representative, Attorney Geoffrey K. Pechie on February 17, 2022.

Please replace claims 1 and 11 with the following:
1. (Currently Amended) A utilized service management device for managing an external service that is utilized when a user website provided by a user server is accessed, the device comprising:
	a Content Security Policy (CSP) tag generation unit for generating a Content Security Policy (CSP) tag comprising a tag of content security policy that allows access to only a prescribed domain and is defined by the World Wide Web Consortium,
	wherein the CSP tag generation unit is installed in a utilized service management server different from the user server, comprises a reception unit for receiving, from a user who manages the user server, an external service desired to be blocked, and is configured to generate content security policy to inhibit access to a domain of the external service desired to be blocked that is received by the reception unit, 
the device further comprising:
an external request extraction unit that accesses the user website and extracts a Uniform Resource Locator (URL) providing access to a domain other than that of the user website; 
an external service database storing a domain, a path and a service name of each external service that are associated with each other; and
a utilized service identification unit that refers to the external service database and identifies a service name corresponding to a domain and a path of the URL extracted by the external request extraction unit,
wherein the reception unit is configured to provide a management web page on which external services to be blocked or allowed can be selected from a list of the service names identified by the utilized service identification unit, 
wherein the CSP tag is embedded in a head of a HyperText Markup Language (HTML) of the user website, and
	wherein the CSP tag includes a script code to cause a visitor terminal to access the utilized service management server and to add the content of the content security policy stored in the CSP content storage unit to the user website when the HTML of the user website is executed in the visitor terminal which visits the user website.
11. (Currently Amended) A utilized service management device for managing an external service that is utilized when a user website provided by a user server is accessed, the device comprising:
a processor; and
	a memory, the memory storing instructions to cause the processor to perform;
generating a Content Security Policy (CSP) tag comprising a tag of content security policy that allows access to only a prescribed domain and is defined by the World Wide Web Consortium,
	wherein the generating occurs in a utilized service management server different from the user server, and receives from a user who manages the user server, an external service desired to be blocked, and further generates content security policy to inhibit access to a domain of the external service desired to be blocked that is received, 
the memory further storing instructions to cause the processor to perform:
accessing the user website and extracting an URL providing access to a domain other than that of the user website; 
storing a domain, a path and a service name of each external service that are associated with each other; and

wherein a management web page is provided on which external services to be blocked or allowed can be selected from a list of the service names identified,
	wherein the CSP tag is embedded in a head of a HyperText Markup Language (HTML) of the user website, and
	wherein the CSP tag includes a script code to cause a visitor terminal to access the utilized service management server and to add the content of the content security policy stored in the CSP content storage unit to the user website when the HTML of the user website is executed in the visitor terminal which visits the user website.
Please cancel claims 10 and 12.

ALLOWABLE SUBJECT MATTER
	6.	Claims 1-9, 11, and 13 are allowed over prior art of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
7.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
8. For Independent claim 1,
Since, no prior art was found to teach: “wherein the CSP tag is embedded in a head of a HyperText Markup Language (HTML) of the user website, and wherein the CSP tag includes a script code to cause a visitor terminal to access the utilized service management server and to add the content of the content security policy stored in the CSP content storage unit to the user website when the HTML of the user website is executed in the visitor terminal which visits the user website” in combination with “wherein a management web page is provided on which external services to be blocked or allowed can be selected from a list of the service names identified” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
For Independent claim 11, the claim recites essentially similar limitations as in claim 1;
For dependent claims 2-9 and 13, the claims are allowed due to their dependency on allowable independent claims 1 and 11.
9.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1 and 11 with proper motivation before the effective filing date of the claimed invention.
10.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
CONCLUSION
11.	Prior arts made of record, not relied upon: See PTO – 892.
	 J. Alves-Foss, J. Song, A. S. Amack, L. Kerr and S. Steiner, "Evaluating the Use of Security Tags in Security Policy Enforcement Mechanisms," 2015 48th Hawaii International Conference on System Sciences, 2015, pp. 5201-5210, doi: 10.1109/HICSS.2015.614.
Abstract: Security tagging schemes are known as promising mechanisms for providing security features in computer systems. Tags carry information about the tagged data throughout the system to be used in access control and other security mechanisms. This paper discusses several different uses of security tags related to different security policies, highlighting appropriate uses of the tags. The evaluation of the use of tags is presented in the summary of three security tagging application domains. One domain, using hardware-based tagging to prevent high-level attacks, was not found to be feasible. A project to use hardware-based tagging for OS security enhancement and a project that uses software-based tagging for multi-level secure document management were successful.
K. Chung and C. Keum, "Access control management of the cloud service platform," 2014 International Conference on Information and Communication Technology Convergence (ICTC), 2014, pp. 621-625, doi: 10.1109/ICTC.2014.6983231.
Abstract: One of the design goals of the Cloud Service Platform was to help application developers to create their applications easier by providing reusable service components in the form of web services, such as, RESTful web services or web services based on SOAP. The Cloud Service Platform is designed to target to the communication and collaboration domain so that it 
Y. Sun, "Access control method based on multi-level security tag for distributed database system," Proceedings of 2011 International Conference on Electronic & Mechanical Engineering and Information Technology, 2011, pp. 2509-2512, doi: 10.1109/EMEIT.2011.6023609.
Abstract: An access control method for distributed database system is discussed in this paper. The method is based on multi-level security tag and mandatory access control policy. This paper designs Multi-level security system structure and defines the security tags of subjects and objects. It also presents definition rule of security tag and security tag table. Mandatory access control is achieved by modifying the user's query statement and using security tag table in distributed database system.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438